DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 is dependent upon claim 5, which recites “the wire break facilitator is formed of a member that melts into a gas,” but claim 23 recites “a temperature at which the member that melts into a liquid state.” Specification discloses in paragraph melts into a liquid state or a member that melts into a gas.” The wire break facilitator either melts into a liquid or a gas, not both. The specification fails to disclose the limitation of claim 23, requiring the wire break facilitator to melt into both liquid and gas form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 6-7, 9-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (JP H05-199711 A) in view Mizutani et al. (US 5,509,786).
Regarding claim 1, Kanzaki teaches an electric motor (10), comprising:
a stator including: a stator core (1); and coils (2a, b) that are formed of an electric wire (2) wound on the stator core (1);
a resin (3) covering the stator; and
a wire break facilitator (19) that facilitates the electric wire (2) to break, 
wherein the wire break facilitator (19) is attached to at least one of: a transition wire part between the coils wound on the stator core (1); a connection part at a neutral point of the plurality of phases formed by the coils (2a, 2b); and a connection part (FIG 4, 5) between the electric wire (2) and a lead wire (10) that supplies electric power to the electric wire (2) from outside.
Kanzaki fails to specifically disclose whether the coils form a single-phase or multi-phases.
Mizutani discloses wherein a wire break facilitator (7) can be used for a single-phase motor or a three-phase motor, and it would be easily interchangeable by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki to incorporate Mizutani’s 

    PNG
    media_image1.png
    133
    585
    media_image1.png
    Greyscale

Regarding claim 2/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki further teaches the wire break facilitator (19) is a space (A) containing air ([0036]).
Regarding claim 3/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki further teaches the wire break facilitator (19) is formed of a member that melts into a liquid state at a temperature higher than a higher temperature of a molding temperature of the resin (3) and a maximum achieving coil temperature when the electric motor is operating ([0042]).
Regarding claim 6/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki further teaches wherein a part, of the electric wire (2), located inside the wire break facilitator (19) has a smaller cross-sectional area than a part, of the electric wire (2), located outside the wire break facilitator (19; FIG 5-7).
Regarding claim 7/6, Kanzaki in view of Mizutani was discussed above in claim 6. Kanzaki further teaches wherein the part, of the electric wire (2), located inside the wire break facilitator (19) has a part, of the electric wire (2), located inside the wire break facilitator (19) and deformed in a flattened shape, and has smaller cross-sectional 
Regarding claim 9/6, Kanzaki in view of Mizutani was discussed above in claim 6. Kanzaki further teaches wherein the part, of the electric wire (2), located inside the wire break facilitator (19) is configured with an electric wire having a smaller wire diameter than the electric wire (2) located outside the wire break facilitator (19; FIG 5-7).
Regarding claim 10/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki further teaches the wire break facilitator (19) is a thermosensitive conductive member ([0051]) that breaks at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating.
Regarding claim 11/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki further teaches the wire break facilitator (19) includes:
a thermosensitive conductive member ([0051]) that breaks at a temperature higher than a higher temperature of a molding temperature of the resin (3) and a maximum achieving coil temperature when the electric motor is operating; and
an enclosure member (28) that encloses the thermosensitive conductive member in such a manner that the enclosure member (28) forms a space (A) on a periphery of the thermosensitive conductive member (FIG 7).
Regarding claim 12/10, Kanzaki in view of Mizutani was discussed above in claim 10. Kanzaki further teaches the thermosensitive conductive member is a resistor ([0042] heat generated by electrical resistance).
Regarding claim 21/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki further teaches a part, of the electric wire (2), located inside the wire break facilitator (19) is bent (FIG 5).
Regarding claim 22/11, Kanzaki in view of Mizutani was discussed above in claim 11. Kanzaki further teaches the thermosensitive conductive member is a resistor ([0042] heat generated by electrical resistance).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (JP H05-199711 A) in view Mizutani et al. (US 5,509,786) as applied to claim 1 above, and further in view of Schlaak et al. (US 2016/0268089).
Regarding claim 5/1, Kanzaki in view of Mizutani was discussed above in claim 1. Kanzaki in view of Mizutani fails to teach the wire break facilitator is formed of a member that melts into a gas.
Schlaak teaches the wire break facilitator (100) is formed of a member that melts into a gas ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki in view of Mizutani to incorporate Schlaak’s teaching the wire break facilitator is formed of a member that melts into a gas, for the advantages of providing consistent current protection results for high voltage/current fuses.
Regarding claim 8/6, Kanzaki in view of Mizutani was discussed above in claim 6. Kanzaki in view of Mizutani fails to teach the part, of the electric wire, located inside the wire break facilitator has a part, of the electric wire, located inside the wire break 
Schlaak teaches the part (280), of the electric wire (200), located inside the wire break facilitator (100) has a part (280), of the electric wire (200), located inside the wire break facilitator (100) and deformed in a recessed shape (FIG 2A), and has a smaller cross-sectional area than the part, of the electric wire, located outside the wire break facilitator (100).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki in view of Mizutani to incorporate Schlaak’s teaching the part, of the electric wire, located inside the wire break facilitator has a part, of the electric wire, located inside the wire break facilitator and deformed in a recessed shape, and has a smaller cross-sectional area than the part, of the electric wire, located outside the wire break facilitator, for the advantages of providing consistent current protection results for high voltage/current fuses.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (JP H05-199711 A) in view Mizutani et al. (US 5,509,786) as applied to claim 1 above, and further in view of Knab et al. (US 2010/0073120).
Regarding claim 13/1, Kanzaki in view of Mizutani fails to teach wherein the wire break facilitator includes: 
a deforming unit that deforms the electric wire; and 
a holder that holds the deforming unit and is formed of a member that melts into a liquid state at a temperature higher than a higher temperature of a molding 
wherein when the holder has melted into a liquid state, the deforming unit moves in a predetermined movable range.
Knab teaches wherein the wire break facilitator (6) includes: 
a deforming unit (7) that deforms the electric wire (4); and 
a holder (18) that holds the deforming unit (7) and is formed of a member that melts into a liquid state ([0031]) at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating (the fusible material 18 melts when the temperature is higher than the recommended operating range), 
wherein when the holder (18) has melted into a liquid state, the deforming unit (7) moves in a predetermined movable range (pushed up by spring 19).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki in view of Mizutani to incorporate Knab’s teaching wherein the wire break facilitator includes: a deforming unit that deforms the electric wire; and a holder that holds the deforming unit and is formed of a member that melts into a liquid state at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating, wherein when the holder has melted into a liquid state, the deforming unit moves in a predetermined movable range.
Regarding claim 15/1, Kanzaki in view of Mizutani fails to teach wherein the wire break facilitator includes: 

a holder that holds the deforming unit and is formed of shape-memory alloy whose shape changes at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating, 
wherein when a shape of the holder has changed, the deforming unit moves in a predetermined movable range.
Knab teaches wherein the wire break facilitator (6) includes: 
a deforming unit (7) that deforms the electric wire (4); and 
a holder (18) that holds the deforming unit (7) and is formed of shape-memory alloy ([0031]) whose shape changes at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating (the fusible material 18 melts when the temperature is higher than the recommended operating range), 
wherein when a shape of the holder (18) has changed, the deforming unit (7) moves in a predetermined movable range (pushed up by spring 19).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki in view of Mizutani to incorporate Knab’s teaching wherein the wire break facilitator includes: a deforming unit that deforms the electric wire; and a holder that holds the deforming unit and is formed of a member that melts into a liquid state at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al. (JP H05-199711 A) in view Mizutani et al. (US 5,509,786) as applied to claim 1 above, and further in view of Knab et al. (US 2010/0073120) and Schlaak et al. (US 2016/0268089).
Regarding claim 14/1, Kanzaki in view of Mizutani fails to teach wherein the wire break facilitator includes: 
a deforming unit that deforms the electric wire; and 
a holder that holds the deforming unit and is formed of a member that melts at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating, 
wherein when the holder has melted into a liquid state, the deforming unit moves in a predetermined movable range.
Knab teaches wherein the wire break facilitator (6) includes: 
a deforming unit (7) that deforms the electric wire (4); and 
a holder (18) that holds the deforming unit (7) and is formed of a member that melts ([0031]) at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating (the fusible material 18 melts when the temperature is higher than the recommended operating range), 

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki in view of Mizutani to incorporate Knab’s teaching wherein the wire break facilitator includes: a deforming unit that deforms the electric wire; and a holder that holds the deforming unit and is formed of a member that melts into a liquid state at a temperature higher than a higher temperature of a molding temperature of the resin and a maximum achieving coil temperature when the electric motor is operating, wherein when the holder has melted into a liquid state, the deforming unit moves in a predetermined movable range.	Kanzaki in view of Mizutani and Knab fails to disclose a holder is formed a member that melts into a gas.
Schlaak teaches a holder (100) is formed of a member that melts into a gas ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Kanzaki in view of Mizutani and Knab to incorporate Schlaak’s teaching the wire break facilitator is formed of a member that melts into a gas, for the advantages of providing consistent current protection results for high voltage/current fuses.

Allowable Subject Matter
Claims 4, 19-20 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4/3, the specific limitation of “wherein the member that melts into a liquid state is made of at least any one of nylon 6, polybutylene terephthalate, polyvinyl alcohol, polyvinyl chloride, polyvinylidene chloride, polyacetal, nylon 12, polymethyl methacrylate, polyethylene terephthalate, polyvinylidene fluoride, nylon 66, polyphenylene sulfide, polyetherimide, polysulfone, acetyl cellulose, and ethyl cellulose,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Kanzaki, Schlaak and Knab all teaches a wire break facilitator, it fails to teach the melting material to be one of the materials listed above.

	Regarding claims 19/3, 24/10, 25/11, 26/13, 27/14, 28/15, the specific limitation of “wherein a temperature at which the member that melts into a liquid state melts into a liquid state is 20ºC or more higher than the higher temperature of the molding temperature of the resin and the maximum achieving coil temperature during operation”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 



    PNG
    media_image2.png
    262
    406
    media_image2.png
    Greyscale


Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the specific limitation of “forming the part, of the electric wire (12b), inside the wire break facilitator (40) by stretching the part, of the electric wire (12b), inside the wire break facilitator (40),” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	Kanzaki discloses the wire inside the wire break facilitator is thinner ([0041]), but fails to disclose the wire is made by stretching the wire.
	
Regarding claim 17, the specific limitation of “forming the part, of the electric wire (12b), inside the wire break facilitator (40) by twisting the part, of the electric wire (12b), 
	Kanzaki discloses the wire inside the wire break facilitator is thinner ([0041]), but fails to disclose the wire is made by twisting the wire.
	
Regarding claim 18, the specific limitation of “forming the part, of the electric wire (12b), inside the wire break facilitator (40) by bending the part, of the electric wire (12b), inside the wire break facilitator (40)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Kanzaki discloses the wire inside the wire break facilitator is thinner ([0041]), but fails to disclose the wire is made by bending the wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834